



Exhibit 10.c


POLARIS INC.
DEFERRED COMPENSATION PLAN FOR DIRECTORS
Section 1.   INTRODUCTION
1.1    ESTABLISHMENT.  Polaris Inc., a Minnesota corporation (the “Company”),
previously established the Polaris Industries Inc. Deferred Compensation Plan
for Directors, which is hereby renamed the Polaris Inc. Deferred Compensation
Plan for Directors (the “Plan”) for those directors of the Company who are
neither officers nor employees of the Company. The Plan provides (i) until
January 1, 2013 for the grant of awards in the form of Common Stock Equivalents
to Directors and (ii) the opportunity for Directors to defer receipt of all or a
part of their cash compensation and, at the election of the Directors, be
credited with additional Common Stock Equivalents.
1.2    PURPOSES.  The purpose of the Plan is to provide a financial incentive
that will help attract and retain the most qualified Directors.
1.3    EFFECTIVE DATE.  This Plan was originally effective as of January 26,
1995, the date of its initial approval by the Board of Directors. The Plan was
amended and restated effective as of January 1, 2008 and further amended and
restated by the Board of Directors as of January 22, 2009. This current
amendment and restatement is effective October 24, 2019.
Section 2.   DEFINITIONS
2.1    DEFINITIONS.  The following terms shall have the meanings set forth
below:
(a) “Account” means the bookkeeping account established by the Company in
respect to each Director pursuant to Section 5.
(b) “Board” means the Board of Directors of the Company.
(c) “Change in Control” means any of the events set forth below:
(i) the acquisition in one or more transactions, other than from the Company, by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of a number of voting securities
of the Company in excess of 30% of the voting securities of the Company unless
such acquisition has been approved by the Board; or
(ii) any election has occurred of persons to the Board that causes two-thirds of
the Board to consist of persons other than (A) persons who were members of the
Board on the effective date of the Plan and (B) persons who were nominated for
elections as members of the Board at a time when two-thirds of the Board
consisted of persons who were members of the Board on the effective date of the
Plan; provided, however, that any person nominated for election by a Board at
least two-thirds of whom constituted persons described in clauses (A) and/or
(B) or by persons who were themselves nominated by such Board shall, for this
purpose, be deemed to have been nominated by a Board composed of persons
described in clause (A); or
(iii) approval by the shareholders of the Company of a reorganization, merger or
consolidation, unless, following such reorganization, merger or consolidation,
all or substantially all of the individuals and entities who were the respective
beneficial owners of the voting securities of the Company immediately prior to
such reorganization, merger or consolidation, following such reorganization,
merger or consolidation beneficially own, directly or indirectly, more than 60%
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the





--------------------------------------------------------------------------------





election of directors of the entity resulting from such reorganization, merger
or consolidation in substantially the same proportion as their ownership of the
voting securities of the Company immediately prior to such reorganization,
merger or consolidation, as the case may be; or
(iv) a sale or other disposition of all or substantially all the assets of the
Company.
Notwithstanding the foregoing, no event will constitute a Change in Control
unless such event is a change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets of the
Corporation within the meaning of Section 409A(2)(A)(v) of the Code and the
regulations thereunder.
(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
(e) “Committee” means the Compensation Committee of the Board of Directors of
the Company or such other committee of the Board as the Board may designate.
(f) “Common Stock Equivalent” means a notional share of Stock which shall have a
value on any date equal to the Fair Market Value of one share of Stock on that
date.
(g) “Common Stock Equivalent Award” means an award of Common Stock Equivalents
previously granted to a Director pursuant to Section 5.1 of the Plan.
(h) “Deferred Stock Sub-Account” means the bookkeeping account established by
the Company in respect to each Director pursuant to Section 5.4 hereof and to
which shall be credited Common Stock Equivalents pursuant to the Plan.
(i) “Director” means a member of the Board who is neither an officer nor an
employee of the Company. For purposes of the Plan, an employee is an individual
whose wages are subject to the withholding of federal income tax under
Section 3401 of the Code, and an officer is an individual elected or appointed
by the Board or chosen in such other manner as may be prescribed in the Bylaws
of the Company to serve as such.
(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
(k) “Fair Market Value” means the fair market value of one share of Stock
determined as follows: (i) if the Stock is readily tradable on an established
securities market (as determined under Section 409A of the Code), then Fair
Market Value will be the closing sale price for a share of Stock on the
principal securities market on which it trades on the date for which it is being
determined, or if no sale of shares of Stock occurred on that date, on the
immediately preceding date on which a sale of shares of Stock occurred, as
reported in The Wall Street Journal or such other source as the Committee deems
reliable, and in any event in accordance with the applicable requirements of
such securities market; or (ii) if the Stock is not then readily tradable on an
established securities market (as determined under Section 409A of the Code),
then Fair Market Value will be determined by the Committee as the result of a
reasonable application of a reasonable valuation method that satisfies the
requirements of Section 409A of the Code.
(l) “Investment Option” means a notional investment option, other than Stock,
that is available for a Director to direct investment of a Non-Stock
Sub-Account.
(m) “Non-Stock Sub-Account” means the bookkeeping account established by the
Company in respect to each Director pursuant to Section 5.4 hereof and to which
shall be credited amounts not invested in Common Stock Equivalents pursuant to
the Plan.
(n) “Stock” means the $.01 par value common stock of the Company.





--------------------------------------------------------------------------------





(o) “Quarterly Payment Date” means each of the four dates each year on which the
Company pays retainer fees to Directors.
2.2    GENDER AND NUMBER.  Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definitions of
any term herein in the singular shall also include the plural.
Section 3.  PLAN ADMINISTRATION
The Plan shall be administered by the Committee. Subject to the limitations of
the Plan, the Committee shall have the sole and complete authority: (i) to
impose such limitations, restrictions and conditions upon any awards or
elections to defer as it shall deem appropriate, (ii) to interpret the Plan and
to adopt, amend and rescind administrative guidelines and other rules and
regulations relating to the Plan, (iii) select the Investment Options available
under the Plan, and (iv) to make all other determinations and to take all other
actions necessary or advisable for the implementation and administration of the
Plan. Notwithstanding the foregoing, the Committee shall have no authority,
discretion or power to select the Directors who will receive awards pursuant to
the Plan, determine the awards to be granted pursuant to the Plan, the number of
shares of Stock to be issued thereunder or the time at which such awards are to
be granted, established the duration and nature of awards or alter any other
terms or conditions specified in the Plan, except in the sense of administering
the Plan subject to the provisions of the Plan. The determinations of the
Committee on matters within its authority shall be conclusive and binding upon
the Company and other persons. The Committee may delegate such of its powers and
authority under the Plan as it deems appropriate to designated officers or
employees of the Company. The Plan shall be interpreted and implemented in a
manner so that Directors will not fail, by reason of the Plan or its
implementation, to be “disinterested persons” within the meaning of Rule 16b-3
under Section 16 of the Exchange Act, as such rule may be amended.
Section 4.  STOCK SUBJECT TO THE PLAN
4.1    SHARES UNDERLYING COMMON STOCK EQUIVALENTS. Initially the Plan specified
the number of shares of Stock that were authorized for issuance under the Plan,
subject to certain adjustments. Such authorization could be increased from time
to time by approval of the Board and by the shareholders of the Company if such
shareholder approval is required. It was subsequently determined that when no
shares of Stock remained available for issuance under the Plan reserve that
shares of Stock distributable pursuant to the terms of the Plan would be issued
under the Polaris Industries Inc. 2007 Omnibus Incentive Plan, as amended from
time to time, and decrease the authorized share number specified under Article 4
of such plan.
4.2    ADJUSTMENTS UPON CHANGES IN STOCK.  If there shall be any change in the
Stock of the Company, through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, spinoff, split up, dividend in
kind or other change in the corporate structure or distribution to the
shareholders, appropriate adjustments shall be made by the Committee (or if the
Company is not the surviving corporation in any such transaction, the board of
directors of the surviving corporation) in the aggregate number and kind of
shares subject to the Plan, and the number and kind of shares which may be
issued under the Plan. Appropriate adjustments may also be made by the Committee
in the terms of Common Stock Equivalent Awards under this Plan to reflect such
changes and to modify any other terms of outstanding awards on an equitable
basis as the Committee in its discretion determines; provided, that the
adjustment of Common Stock Equivalents granted under the Polaris Industries Inc.
2007 Omnibus Incentive Plan shall, to the extent inconsistent with this Section
4.2, be governed by the applicable terms thereof.
Section 5.  DEFERRAL AND ACCOUNT INVESTMENT ELECTIONS
5.1    GRANTS OF COMMON STOCK EQUIVALENT AWARDS.  Prior to January 1, 2013,
Directors received quarterly Common Stock Equivalent Awards. No Common Stock
Equivalent Awards shall be granted under this Section 5.1 for Quarterly Payment
Dates occurring on or after January 1, 2013. On and after January 1, 2013,
Common Stock Equivalents will be granted under the Polaris Industries Inc. 2007
Omnibus Incentive Plan.





--------------------------------------------------------------------------------





5.2    DEFERRAL ELECTIONS.  A Director may elect to defer receipt of all or a
specified portion of the annual retainer, chair and/or meeting fees otherwise
payable in cash to the Director for serving on the Board or any committee
thereof. A Director may make the elections permitted hereunder by giving written
notice to the Company in a form and on such terms as are approved by the
Committee. The notice shall include: (i) the percentage of chair and/or meeting
fees or annual retainer to be deferred, (ii) the time as of which deferral is to
commence, (iii) the date upon which deferred amounts should be paid, which date
shall in any event be no later than the tenth (10th) anniversary of the date a
Director ceases to be a member of the Board, and (iv) beginning for deferral
elections made for the 2020 Plan year, the initial Investment Option(s) for the
deferred amounts.
5.3    TIME FOR ELECTING DEFERRAL.  Subject to Section 5.13, any election to
defer annual retainer, chair and/or meeting fees shall be made prior to the
first day of the calendar year in which such fees are earned by the Director.
Absent the filing of a later election that changes or revokes the election then
in place, such election shall remain in place for any retainer and/or fees that
would otherwise be due to the Director until the Director ceases to qualify as a
Director for purposes of the Plan; provided, that any such later election shall
become effective on the first day of the calendar year following the date on
which such election is filed. Notwithstanding the foregoing, when a Director
first becomes eligible to participate in the Plan, a Director may file an
initial election to defer annual retainer, chair and/or meeting fees at any time
during the 30-day period beginning on the date of such Directors date of initial
participation. Such election shall apply to fees earned after the date such
election is filed.
5.4    ACCOUNTS.  An Account shall be established for each Director. Deferred
fees shall be credited to the Director’s Account as of the date such amounts
would have otherwise been paid in cash to the Director, and allocated to the
Director’s Deferred Stock Sub-Account and/or Non-Stock Sub-Account, as elected
by the Director. If the Director fails to make an election, all amounts deferred
by the Director for the Plan year shall be allocated to the Deferred Stock
Sub-Account. Accounts are for book-keeping purposes only and the maintenance of
Accounts will not require any segregation of assets by the Company. The Company
will have no obligation to set aside funds for the Plan or for the benefit of
any Director or beneficiary, and no Director or beneficiary will have any rights
to any amounts that may be set aside other than the rights of an unsecured
general creditor of the Company.
(a)    Deferred Stock Sub-Account. Amounts allocated to a Director’s Deferred
Stock Sub-Account shall be converted, based on Fair Market Value as of the date
such amounts would have otherwise been paid in cash to the Director, into Common
Stock Equivalents. A Director’s Deferred Stock Account shall also be credited
with dividends and other distributions pursuant to Section 5.5.
(b)    Non-Stock Sub-Account. Amounts allocated to a Director’s Non-Stock
Sub-Account shall be deemed to be invested, as of the date such amounts would
have otherwise been paid in cash to the Director, in the Investment Options
selected by the Director. A Director’s Non-Stock Sub-Account shall also be
credited with earnings and losses pursuant to Section 5.6.
5.5    DEEMED DIVIDENDS ON COMMON STOCK EQUIVALENTS.  Dividends and other
distributions on Stock shall be deemed to have been paid on Common Stock
Equivalents as if such Common Stock Equivalents were actual shares of Stock
issued and outstanding on the respective record or distribution dates. Common
Stock Equivalents shall be credited to the Deferred Stock Sub-Account in respect
of cash dividends and any other securities or property issued on the Stock in
connection with reclassifications, spinoffs and the like on the basis of the
value of the dividend or other asset distributed and the Fair Market Value of
the Stock on the date of the announcement of the dividend or asset distribution,
and otherwise at the same time and in the same amount as dividends or other
distributions are paid or issued on the Stock. Fractional shares shall be
credited to a Director’s Deferred Stock Sub-Account cumulatively but the balance
of shares of Common Stock Equivalents in a Director’s Deferred Stock Sub-Account
shall be rounded to the next highest whole share for any distribution to such
Director pursuant to Section 5.9 hereof.
5.6    NOTIONAL EARNINGS ON INVESTMENT OPTIONS. A Director will be allowed on a
notional basis to direct the investment of his or her Non-Stock Sub-Account
among the Investment Options available under the Plan. Such investment direction
may be given with such frequency and on such terms as is deemed appropriate by
the Committee and must be made in such percentages, in such manner and in
accordance with such rules as may





--------------------------------------------------------------------------------





be prescribed for this purpose by the Committee (including by means of a voice
response or other electronic system under circumstances so authorized by the
Committee). If an elected Investment Option has a loss, the Non-Stock
Sub-Account will be reduced accordingly. If an elected Investment Option has a
gain, the Non-Stock Sub-Account will be increased accordingly. If the Director
elects the Non-Stock Sub-Account for all or a portion of his or her Account, but
fails to elect an Investment Option, the amount will be deemed to be invested in
the default investment option for the Plan selected by the Committee from time
to time.
5.7    TRANSFERS FROM THE DEFERRED STOCK SUB-ACCOUNT TO THE NON-STOCK
SUB-ACCOUNT.
Investment transfers under this Section 5.7 may be made on the terms and with
such frequency as is deemed appropriate by the Committee and must be made in
such percentages, in such manner and in accordance with such rules as may be
prescribed for this purpose by the Committee (including by means of a voice
response or other electronic system under circumstances so authorized by the
Committee) or as otherwise required by Company policy law. Transfers cannot be
made from a Non-Stock Sub-Account into the Deferred Stock Sub-Account.
For purposes of any transfer from the Deferred Stock Sub-Account to the
Non-Stock Sub-Account or within the Non-Stock Sub-Account as between Investment
Options, Common Stock Equivalents will be valued based on the Fair Market Value
of the Stock on the effective date of the transfer and Non-Stock Sub-Account
investments shall be based on the valuation of such Investment Option(s) on the
effective date of the transfer.
5.8    STATEMENT OF ACCOUNTS.  A statement will be provided to each Director as
to the balance of his or her Account at least once each calendar year.
5.9    PAYMENT OF ACCOUNTS.  With respect to deferral elections made for Plan
years prior to the 2020 Plan year, except as otherwise provided in Sections
5.10, 5.12, 5.13 and 5.14, a Director shall receive a distribution of his or her
Account as soon as practicable, but no later than 90 days, following his or her
separation from service with the Company (as that term is defined in
Section 409A of the Code and the regulations thereunder). With respect to
deferral elections made for the 2020 Plan year and thereafter, the payment shall
be made in accordance with the applicable deferral election, subject to Sections
5.10, 5.12, 5.13 and 5.14. If the payment period spans taxable years, the
Director shall have no right to designate the year of payment. The distribution
of the portion, if any, of the Director’s Account that is in a Deferred Stock
Sub-Account, shall consist of one share of Stock for each Common Stock
Equivalent credited to such Director’s Deferred Stock Sub-Account as of the
Quarterly Payment Date immediately preceding the date of distribution. The
portion, if any, of the Director’s Account that is in a Non-Stock Sub-Account,
such distribution shall be paid in cash based on the value of such sub-account
on the payment date (or such date prior to the payment date as determined by the
Committee to facilitate payment).
5.10    PAYMENTS TO A DECEASED DIRECTOR’S ESTATE.  Notwithstanding Section 5.9,
in the event of a Director’s death before the balance of his or her Account is
fully paid to him, payment of the balance of the Director’s Account shall then
be made to the Director’s estate, in the absence of a designation of a
beneficiary pursuant to Section 5.11 hereof. Payment of the Director’s Account
shall be made as soon as practicable, but no later than 180 days following such
death. The value of such Director’s Account shall be determined as provided in
Section 5.9.
5.11    DESIGNATION OF BENEFICIARY.  A Director may designate a beneficiary on a
form approved by the Committee. Any such beneficiary designation form must be
received by the Committee prior to the Director’s death to be valid. The Company
may rely on the latest beneficiary designation form on file.
5.12    CHANGE IN CONTROL.  Notwithstanding Section 5.9, in the event a Change
in Control of the Company occurs, within ten (10) days of the date of such
Change in Control, each Director shall receive a lump sum distribution in cash
equal to the value of the Director’s Account. The value of each Director’s
Deferred Stock Sub-Account shall be based on all Common Stock Equivalents
credited to such Director’s Deferred Stock Sub-Account as of the Quarterly
Payment Date immediately preceding the date of distribution and based upon the





--------------------------------------------------------------------------------





highest Fair Market Value during the 30 days immediately preceding the Change in
Control. The value of each Director’s Non-Stock Sub-Account, if any, shall be
determined as provided in Section 5.9.
5.13    SUBSEQUENT DEFERRALS. The Committee, in its sole discretion, may permit
a Director, upon written request to the Committee, to delay a payment if the
conditions set out in Section 1.409A-2 of the regulations issued pursuant to
Section 409A of the Code are met. Those conditions include the following: (i)
the election to delay may not take effect until at least twelve (12) months
after the date on which the election is made, (ii) if the payment is to be made
for a reason other than the Participant’s death, disability (as defined in
Section 409A of the Code) or unforeseeable emergency, the payment must be
deferred for no less than five (5) years from the date the payment would
otherwise have been made, and (iii) if the payment would otherwise be made at a
specified time or pursuant to a fixed schedule, the election to change the date
must be made at least twelve (12) months before the scheduled payment date.
5.14    UNFORESEEABLE EMERGENCY. Notwithstanding anything to the contrary in
this Section 5, in the event of the occurrence of an unforeseeable emergency, as
such term is defined in Section 1.409A-3(i)(3) of the regulations issued
pursuant to Section 409A of the Code, payments shall be made to the Director
from such Director’s Account; provided that a withdrawal with respect to an
unforeseeable emergency may not exceed the amount necessary to satisfy the
emergency need, plus amounts necessary to pay taxes reasonably anticipated as a
result of the distribution, after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Director’s assets (to the extent
the liquidation of such assets itself would not cause severe financial
hardship). Any distributions under this Section 5.14 shall be drawn pro-rata
from his or her Deferred Stock Sub-Account and/or Non-Stock Sub-Account, if
applicable, based on the amount then credited thereto.
Section 6.  ASSIGNABILITY
The right to receive payments or distributions hereunder shall not be
transferable or assignable by a Director other than by will or the laws of
descent and distribution.
Section 7.  PLAN TERMINATION AND AMENDMENT
7.1    PLAN TERMINATION. The Board may, in its sole discretion, terminate this
Plan at any time as provided in this Section 7.1, and will determine the
effective date of such termination consistent with the requirements of Section
409A of the Code. However, a termination of the Plan will not be effective to
cause a deferral election in place under the Plan for a Plan year to be modified
or discontinued prior to the end of such Plan year, unless the Plan is
terminated and liquidated. The Board may terminate and liquidate the Plan
pursuant to Treasury Regulation § 1.409A-3(j)(4)(ix) and provide for the
acceleration and liquidation of all benefits remaining due under the Plan. If
such a termination and liquidation occurs, all deferrals and credits under the
Plan will be discontinued as of the termination date established by the Board,
and a complete distribution of each Director’s Deferred Stock Account will be
made in a lump-sum in such form as is set forth in Section 5.9 at the time
specified by the Board as part of the action terminating the Plan and consistent
with Treas. Reg. § 1.409A-3(j)(4)(ix). The Board may also terminate the Plan
other than pursuant to Treasury Regulation § 1.409A-3(j)(4)(ix), in which case
all deferrals and credits under the Plan will be discontinued as of the end of
the then current Plan year, but all benefits remaining payable under the Plan
will be paid at the same time and in the same form as provided in Section 5.9 if
the termination had not occurred - that is, the termination will not result in
any acceleration of any distribution under the Plan.
7.2    PLAN AMENDMENT. The Board may, in its sole discretion, amend the Plan,
and will determine the effective date of any such amendment to the Plan
consistent with the requirements of Section 409A of the Code. No amendment shall
have the effect of reducing the balance or vested percentage of any Director’s
Deferred Stock Account, unless the Board makes a good faith determination that
either the amendment is required by law or the failure to adopt the amendment
would have adverse tax consequences to the Director affected by such amendment.





--------------------------------------------------------------------------------





Section 8.  GOVERNING LAW
The Plan and all agreements hereunder shall be construed in accordance with and
governed by the laws of the State of Minnesota.



